IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00403-CR

LEMYEL ODELL PRICE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 36,923


                                       ORDER


      Lemyel Odell Price, Jr., was convicted of burglary of a habitation, a second

degree felony offense and sentenced to eight years in prison. TEX. PENAL CODE ANN. §

30.02 (West 2011). Price’s appellate attorney filed an Anders brief in Price’s appeal. See

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). We abated the

appeal to the trial court for the entry of an order withdrawing the appointment of

present counsel and the appointment of new counsel in this appeal because we

concluded that counsel had not conducted a sufficient evaluation of the record. Price v.
State, No. 10-13-00403-CR (Tex. App.—Waco May 1, 2014, order) (not designated for

publication).

        New counsel has been appointed. Accordingly, this appeal is reinstated, and

counsel’s brief is due 30 days from the date of this order. Previous counsel’s motion to

withdraw is dismissed as moot.

                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Motion dismissed
Order issued and filed May 8, 2014




Price v. State                                                                    Page 2